Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an RCE filed on 02/26/2021.

** Claims 23, 27, 30, 34, 37 and 41 are amended.
** Claims 24, 31, 38,  are cancelled.

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Applicant’s Arguments
3. 	Applicant’s arguments presented on 02/26/2021 have been considered but are not persuasive.  The reasons are set forth below.


A) Applicant argues, top of page 1 of arguments:

In previous OA response, Applicant  respectfully submitted that Karaki in directed to LTE-WLAN dual connectivity and proposes to report the highest successfully received PDCP SN by the UE over all links, i.e., it does not distinguish the WLAN link for the LTE link when reporting the highest SN.

In response:
Karaki in view of Lee and Kojima and not just Karaki.  Examiner has tried to show teachings related to the “report” generation of Karaki, which has PDUs received and missing PDUs both included in the report, and for a particular link.  This link could be an aggregated link as is being claimed, which is why Kojima reference is being used, that teaches a Femto gateway can perform link aggregation, wherein the plurality of communication links that are used in this link aggregation are two links, that is the “LTE link” and “the wireless LAN link” (Kojima: See para[0063] and Fig. 7) which is what the applied claim language indicates. 

Applicant’s all other arguments are based on above already answered argument.





Claim Rejections - 35 USC § 103 
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 23, 25-30, 32-37, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over 20160337254 A1 issued to Karaki et al., (hereinafter Karaki), in view of US 20170064768 A1 to Lee et al., (hereinafter Lee), and in further view of US 20150281997 to Kojima et al., (hereinafter Kojima).


Regarding claim 23, an apparatus, comprising: at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: 
(Karaki: See Fig. 9 for processor, and memory )

trigger a creation of a flow control report comprising information of at least one of a highest count value of protocol data units received and protocol data units not received so far  and communicate the flow control report between a user equipment and a base station (Karaki: See Fig. 4, for UE transmitting flow control (FC) feedback to MeNB, wherein the feedback includes highest received PDCP SN and missing PDCP packets from  both links.)

Karaki teaches UE triggering a Flow Control (FC) Feedback that includes missing (i.e., not received) PDCP packets, however, Karaki does not specifically indicate a limitation associated with missing PDCP packets, as understood in: “wherein the protocol data units not received so far, are limited to protocol data units with count values falling within a range of count values determined using preconfigured rules, wherein an upper end of the range of count values is based on the highest count value of the protocol data units received over the wireless local area network link”  However, Lee’s priority document No 62210628, filed on August 27 2015, in Page 9, shows PDCP PDU not received (e.g., SN3), having count values that fall within a range of count values such as SN0-SN15, that are determined at time T1 (i.e., a preconfigured rule) wherein SN15 is understood as the highest count value of received PDUs.  In another range, for example, SN13 is the highest count value for PDU received.)


Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having (Lee: See priority document 62210628, page 9))

Karaki in view of Lee does not seem to explicitly disclose:

over a wireless local area network link utilized in aggregation of a mobile radio access network and a wireless local area network.

However, in a similar field, Kojima teaches a femto gateway that can perform link aggregation, wherein plurality of communication links used in the link aggregation are two links, that is the LTE link and the wireless LAN link. (Kojima: See para[0063] and Fig. 7)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

Kojima teaches wireless link aggregation, wherein links in the aggregation are LTE link and the wireless LAN link. (Kojima: See para[0063])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of link aggregation, as taught by Kojima , with the teachings of Lee’s priority document 62210628 filed on August 27 2015, and Karaki, in order to benefit from having a Femto gateway that can perform link aggregation using LTE link and the wireless LAN link. (Kojima: See para[0063]))

Regarding claim 25, the apparatus of claim 23, wherein in the flow control report a lower end of the range of count values is based on at least one of a count value of a first missing protocol data unit and an upper end of a count-value range that a most recent previously sent flow control report was limited to. (Lee: See priority document 62210628, page 9, for status report (i.e., flow control report) includes a range of SN, wherein a SN13 is the highest count value for PDUs received and SN3 is lowest count value for PDCP PDU that is not received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having (Lee: See priority document 62210628, page 9))

Regarding claim 26, the apparatus of claim 25, wherein an upper end of the count-value range covered in the most recent previously sent flow control report is stored as a packet data convergence protocol state variable. (Lee: See priority document 62210628, page 10, for LWA status report (i.e., flow control report) report format either 12 bit SN, or 15 bit SN (variable PDCP report)).  

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 27, the apparatus of claim 23, wherein the triggering the creation of the flow wireless local area network link, a value of a first missing segment, and the number of protocol data units received over the wireless local area network link since a most recent previously sent flow control report. (Lee: See priority document 62210628, page 9, for status report includes a range, wherein SN13 is the highest count value for PDU received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 28, the apparatus of claim 23, wherein the triggering the creation of the flow control report is based on a received packet data convergence protocol service data unit delivered to upper layers when no received service data units remain stored. (Karaki: See para[0058] for PDCP layer (i.e., upper layer) receiving downlink data after which routes PDUs dynamically via RLC.)

Regarding claim 29, the apparatus of claim 23, comprising a status-prohibit timer, wherein the flow control report is communicated after an expiration of the timer. (Karaki: See para[0104] for flow control having a list of missing PDUS for which the reordering timer had expired, and hence the highest successfully received SN was increased.)


Regarding claim 30, a method comprising: 
triggering a creation of a flow control report comprising information of at least one of a highest count value of protocol data units received and information of protocol data units not received so far and communicating the flow control report between a user equipment and a base station. (Karaki: See Fig. 4, for UE transmitting flow control (FC) feedback to MeNB, wherein the feedback includes highest received PDCP SN and missing PDCP packets from  both links.)


Although Karaki teaches UE triggering a Flow Control (FC) Feedback that includes missing (i.e., not received) PDCP packets, however, Karaki does not specifically indicate a limitation associated with missing PDCP packets, as understood in: “wherein the protocol data units not received so far, are limited to protocol data units with count values falling within a range of count values determined using preconfigured rules, wherein an upper end of the range of count values is based on the highest count value of the protocol data units received over the wireless local area network link” However, Lee’s priority document No 62210628, filed on August 27 2015, in Page 9, shows PDCP PDU not received (e.g., SN3), having count values that fall within a range of count values such as SN0-SN15, that are determined at time T1 (i.e., a preconfigured rule) wherein SN15 is understood as the highest count value of received PDUs.  In another range, for example, SN13 is the highest count value for PDU received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))

Karaki in view of Lee does not seem to explicitly disclose:

 a wireless local area network link utilized in aggregation of a mobile radio access network and a wireless local area network.

However, in a similar field, Kojima teaches a femto gateway that can perform link aggregation, wherein plurality of communication links used in the link aggregation are two links, that is the LTE link and the wireless LAN link. (Kojima: See para[0063] and Fig. 7)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

Kojima teaches wireless link aggregation, wherein links in the aggregation are LTE link and the wireless LAN link. (Kojima: See para[0063])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of link aggregation, as taught by Kojima , with the teachings of Lee’s priority document 62210628 filed on August 27 2015, and Karaki, in order to benefit from having a Femto gateway that can perform link aggregation using LTE link and the wireless LAN link. (Kojima: See para[0063]))

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 32, the method of claim 30, wherein in the flow control report a lower end of the range of count values is based on at least one of a count value of a first missing protocol data unit and an upper end of a count-value range that a most recent previously sent flow control report was limited to. (Lee: See priority document 62210628, page 9, for status report (i.e., flow control report) includes a range of SN, wherein a SN13 is the highest count value for PDUs received and SN3 is lowest count value for PDCP PDU that is not received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 33, the method of claim 32, wherein an upper end of the count-value range covered in the most recent previously sent flow control report is stored as a packet data convergence protocol state variable. (Lee: See priority document 62210628, page 10, for LWA status report (i.e., flow control report) report format either 12 bit SN, or 15 bit SN (variable PDCP report)).  

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 34, the method of claim 30, wherein the triggering the creation of the flow control report is based on an increase in at least one of the highest count value of the protocol data units received over the wireless local area network link, a value of a first missing segment, and the number of protocol data units received over wireless local area network link since a most recent previously sent flow control report. (Lee: See priority document 62210628, page 9, for status report includes a range, wherein SN13 is the highest count value for PDU received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 35, the method of claim 30, wherein the triggering the creation of the flow control report is based on a received packet data convergence protocol service data unit delivered to upper layers when no received service data units remain stored. (Karaki: See para[0058] for PDCP layer (i.e., upper layer) receiving downlink data after which routes PDUs dynamically via RLC.)

Regarding claim 36, the method of claim 30, wherein communicating the flow control report can be after an expiration of a status-prohibit timer. (Karaki: See para[0104] for flow control having a list of missing PDUS for which the reordering timer had expired, and hence the highest successfully received SN was increased.)

Regarding claim 37, a non-transitory computer-readable medium storing program code, the program code executed by at least one processor to perform at least the following: 

triggering a creation of a flow control report comprising information of at least one of a highest count value of protocol data units received and information of protocol data units not received so far and communicating the flow control report between a user equipment and a base station. (Karaki: See Fig. 4, for UE transmitting flow control (FC) feedback to MeNB, wherein the feedback includes highest received PDCP SN and missing PDCP packets from  both links.)

Although Karaki teaches UE triggering a Flow Control (FC) Feedback that includes missing (i.e., not received) PDCP packets, however, Karaki does not specifically indicate a limitation associated with missing PDCP packets, as understood in: “wherein the protocol data units not received so far, are limited to protocol data units with count values falling within a range of count values determined using preconfigured rules, wherein an upper end of the range of count values is based on the highest count value of the protocol data units received over the wireless local area network link”  However, Lee’s priority document No 62210628, filed on August 27 2015, in Page 9, shows PDCP PDU not received (e.g., SN3), having count values that fall within a range of count values such as SN0-SN15, that are determined at time T1 (i.e., a preconfigured rule) wherein SN15 is understood as the highest count value of received PDUs.  In another range, for example, SN13 is the highest count value for PDU received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having (Lee: See priority document 62210628, page 9))

 Karaki in view of Lee does not seem to explicitly disclose:

over a wireless local area network link utilized in aggregation of a mobile radio access network and a wireless local area network.

However, in a similar field, Kojima teaches a femto gateway that can perform link aggregation, wherein plurality of communication links used in the link aggregation are two links, that is the LTE link and the wireless LAN link. (Kojima: See para[0063] and Fig. 7)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

Kojima teaches wireless link aggregation, wherein links in the aggregation are LTE link and the wireless LAN link. (Kojima: See para[0063])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of link aggregation, as taught by Kojima , with the teachings of Lee’s priority document 62210628 filed on August 27 2015, and Karaki, in order to benefit from having a Femto gateway that can perform link aggregation using LTE link and the wireless LAN link. (Kojima: See para[0063]))

Regarding claim 39, the non-transitory computer-readable medium of claim 37, wherein in the flow control report a lower end of the range of count values is based on at least one of a count value of a first missing protocol data unit and an upper end of a count-value range that a most recent previously sent flow control report was limited to. (Lee: See priority document 62210628, page 9, for status report (i.e., flow control report) includes a range of SN, wherein a SN13 is the highest count value for PDUs received and SN3 is lowest count value for PDCP PDU that is not received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having (Lee: See priority document 62210628, page 9))
Regarding claim 40, the non-transitory computer-readable medium of claim 39, wherein an upper end of the count-value range covered in the most recent previously sent flow control report is stored as a packet data convergence protocol state variable. (Lee: See priority document 62210628, page 10, for LWA status report (i.e., flow control report) report format either 12 bit SN, or 15 bit SN (variable PDCP report)).  

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 41, the non-transitory computer-readable medium of claim 37, wherein the triggering the creation of the flow control report is based on an increase in at least one of the wireless local area network link, a value of a first missing segment, and the number of protocol data units received over the wireless local area network link since a most recent previously sent flow control report. (Lee: See priority document 62210628, page 9, for status report includes a range, wherein SN13 is the highest count value for PDU received.)

Karaki teaches UE triggering a Flow Control Feedback to MeNB that includes highest received PDCP SN and missing PDCP packets from communication links. (Karaki: See Fig. 4,)

Lee teaches flow control including PDCP, wherein PDCP PDU not receives, having count values that fall within a range of count values. (Lee: See Page 9 of priority document No. 62210628)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the teachings of PDCP PDU not received, as taught in Lee’s priority document 62210628 filed on August 27 2015, with the system of Karaki, in order to benefit from having PDCP PDU not received at time T1 (i.e., a preconfigured rule) that are being in a range of SN0-SN15) (Lee: See priority document 62210628, page 9))
Regarding claim 42, the non-transitory computer-readable medium of claim 37, wherein the triggering the creation of the flow control report is based on a received packet data convergence protocol service data unit delivered to upper layers when no received service data units remain stored. (Karaki: See para[0058] for PDCP layer (i.e., upper layer) receiving downlink data after which routes PDUs dynamically via RLC.)
Regarding claim 43, the non-transitory computer-readable medium of claim 37, wherein communicating the flow control report can be after an expiration of a status-prohibit timer.
(Karaki: See para[0104] for flow control having a list of missing PDUS for which the reordering timer had expired, and hence the highest successfully received SN was increased.)


Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. E./
Examiner, Art Unit 2477




  /GREGORY B SEFCHECK/  Primary Examiner, Art Unit 2477